PER CURIAM.
The summary judgment in favor of Medical Economics Co., Inc. is reversed in part on a holding that the pleadings demonstrate the existence of a genuine issue of material fact as to the amount above $2,786.25, if any, which is owed. Silber v. Campus Sweater & Sportswear, 313 So.2d *888409 (Fla. 1st DCA 1975); Hurricane Boats, Inc. v. Certified Industrial Fabricators, Inc., 246 So.2d 174 (Fla. 3d DCA 1971). See also Wiggins v. Portmay Corp., 430 So.2d 541 (Fla. 1st DCA 1983). Since U.S. Products, Inc. has conceded below, and at oral argument here, that it owes $2,786.25, the summary judgment is, to that extent, affirmed.
Affirmed in part, reversed in part and remanded for further proceedings.